UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4258



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ULISES AVILES-FLORES, a/k/a Olese,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-03-31)


Submitted:   November 2, 2005          Decided:     February 14, 2006


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John G. Hackney, Jr., Charleston, West Virginia, for Appellant.
Thomas E. Johnston, United States Attorney, Thomas O. Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ulises Aviles-Flores appeals the sentence imposed by the

district court following his guilty plea to a single count of

aiding    and     abetting      the    distribution             of    895.7     grams   of

methamphetamine, in violation of 18 U.S.C. § 2 (2000), and 21

U.S.C. § 841 (2000).         Because our review of the record discloses no

reversible error, we affirm.

              Aviles-Flores      first        claims          insufficient       evidence

supported the district court’s factual finding that he possessed a

dangerous     weapon    during       the    scope    of       his    criminal    conduct.

Although the parties dispute whether Aviles-Flores partially waived

this claim, our review of the record, including the testimony at

the sentencing hearing, discloses that sufficient evidence supports

the district court’s finding.                 Moreover, because Aviles-Flores

possessed a firearm, the district court did not err in declining to

award Aviles-Flores the benefit of the safety valve provision. See

U.S.     Sentencing     Guidelines          Manual        §     5C1.2(a)(2)       (2002).

Accordingly, we deny relief on these claims.

              Aviles-Flores      also        asserts          the    district     court’s

imposition of sentence violates his Sixth Amendment right to trial

by a jury.       See United States v. Booker, 125 S. Ct. 738 (2005).

Because Aviles-Flores did not raise this issue in the district

court, we review for plain error.              See United States v. Harp, 406

F.3d   242,     247   (4th    Cir.    2005).        To    establish       plain    error,


                                           - 2 -
Aviles-Flores must show that an error occurred, that the error was

plain, and that the error affected his substantial rights.                  United

States v. Olano, 507 U.S. 725, 732 (1993); United States v. White,

405 F.3d 208, 215 (4th Cir. 2005).                To establish that a Sixth

Amendment error occurred in his sentencing, Aviles-Flores must show

that the district court imposed a sentence exceeding the maximum

allowed based only on the facts that he admitted.               See Booker, 125

S. Ct. at 756 (“Any fact (other than a prior conviction), which is

necessary to support a sentence exceeding the maximum authorized by

the facts established by a plea of guilty or a jury verdict must be

admitted by the defendant or proved to a jury beyond a reasonable

doubt”); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).

               Aviles-Flores pled guilty to Count 36 of the indictment,

aiding    and     abetting         the   distribution   of   895.7    grams     of

methamphetamine.       This drug quantity supports a base offense level

of thirty-two.        See USSG § 2D1.1(c)(4) (for “at least 500 G but

less    than    1.5   KG    of     Methamphetamine”).    When    combined     with

Aviles-Flores’ criminal history category, this base offense level

corresponds to a sentencing range of 121 to 151 months.                   See USSG

Ch. 5, Pt. A, table. Because Aviles-Flores’ sentence of 135 months

does not exceed the maximum authorized by the facts he admitted, no

Sixth    Amendment         error     occurred.     Accordingly,      we    affirm

Aviles-Flores’ sentence.


                                         - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -